Citation Nr: 1124781	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-26 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for gastrointestinal disability, including gastroenteritis.

3.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for left foot disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A March 2006 rating decision denied entitlement to a TDIU.  A notice of disagreement was filed in February 2007, a statement of the case was issued in July 2007, and a substantive appeal was received in August 2007.

A May 2007 rating decision denied entitlement to compensation pursuant to § 1151 for left foot disability and entitlement to service connection for back disability.  In May 2007, a notice of disagreement was filed with regard to the left foot disability and in June 2007 a notice of disagreement was received with regard to the back disability.  A statement of the case was issued in October 2007, and a substantive appeal was received in October 2007.

A December 2009 rating decision denied entitlement to service connection for gastroenteritis.  A notice of disagreement was filed in January 2010, a statement of the case was issued in April 2010, and a substantive appeal was received in May 2010.

The Veteran testified at a Board hearing in March 2011; the transcript is of record.

The Board notes that a July 2008 rating decision denied entitlement to service connection for chronic obstructive pulmonary disease (COPD), and the Veteran perfected a timely appeal.  Prior to certification to the Board, in an August 2009 rating decision, the RO granted service connection for COPD, and assigned a 60 percent rating, effective October 26, 2007, and a 30 percent rating, effective April 14, 2009.  The grant of service connection constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issues of entitlement to service connection for gastroenteritis; entitlement to compensation pursuant to § 1151 for left foot disability; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Chronic back disability was not manifested during service; arthritis of the spine was not manifested within the first post service year, and current back disability  is not otherwise related to the Veteran's active service; it is not etiologically related to the Veteran's service-connected right shoulder disability.  


CONCLUSION OF LAW

Chronic back disability was not incurred or aggravated in service, arthritis of the spine may not be presumed to have been incurred therein, and back disabilitywas not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In April 2007, a VCAA letter was issued to the Veteran with regard to his claim of service connection for back disability.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that with regard to his back claim, as a disability had already been established, evidence showing a relationship to active service would be helpful in establishing the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's service treatment records and post-service VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In January 2010, the Veteran was afforded a VA examination, and an etiological opinion was proffered with regard to a causal relationship to his service-connected right shoulder disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

As will be discussed in detail below, the evidence does not establish that the Veteran suffered "an event, injury or disease in service" with regard to the back nor does the evidence suggest that the disorder was associated with his service, so it is not necessary to obtain schedule the Veteran for a VA examination and obtain a VA medical opinion with regard to any direct etiological relationship to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to ask a medical expert to examine the Veteran and review the record because any medical opinion could not provide competent evidence of the incurrence of a disability in service.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the back issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

In March 2007, the Veteran filed a claim of service connection for a back condition.  The Veteran testified that he injured his back in 7th grade.  He continued to play football in high school.  He told the Army about his back problem and was accepted into service.  He asserts that he continued to play sports during service, suffering injuries to his right shoulder and left knee.  He has testified that he had "off and on" problems with his back in service.  His duties included servicing airplanes, which required pulling and pushing equipment.  He reported taking pain pills "off and on."  Following service, he volunteered with VA assisting patients with wheelchairs, and he began to notice back problems and sought VA treatment.  He stated that he was told his problem may have been over 10 years old.  In an August 2010 statement, the Veteran asserted that his back problems were due to his service-connected acromioclavicular joint separation of the right shoulder.

A May 1973 clinical record from a private physician sent to the Army reflects that the Veteran was having no difficulty at the present time; however, he did have a back injury playing football in the 7th grade.  This injury gave him no trouble since shortly after it was incurred.  Examination revealed excellent range of motion of the lumbosacral spine.  X-rays showed no evidence of bony abnormality of the lumbosacral spine.  The diagnosis was essentially normal lumbosacral spine, and the examiner deemed him qualified for general military service.  A May 1973 Report of Medical Examination conducted for entrance purposes reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  In light of the private examiner's findings and entrance examination, the Veteran was presumed sound upon entry into service.  38 U.S.C.A. § 1111.  Based on the objective findings detailed in May 1973, the Veteran did not have a pre-existing back disability.

Service treatment records are void of any complaints or diagnoses related to the back.  Reports of Medical Examinations dated in April 1976, December 1977, April 1979, January 1981, February 1982, February 1984, and June 1994 reflect that his 'spine, other musculoskeletal' was clinically evaluated as normal.  A Report of Medical Examination conducted in November 1995 for retirement purposes reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  A November 1995 Report of Medical History completed by the Veteran for retirement purposes reflects that he checked the 'No' box for 'recurrent back pain' and he stated that he was in "excellent condition."  

An August 2006 VA outpatient treatment record reflects complaints of lower back pain for three weeks, with no history of injury.  Upon physical examination, the assessment was muscle spasm/strain, and probable degenerative joint disease.  An October 2006 VA outpatient treatment record reflects complaints of low back pain for over two years.  He reported that it had been bothering him over the past three months.  He reported numbness and tingling in the back of both legs.  The assessment was chronic low back pain and degenerative joint disease.

In August 2007, the Veteran was involved in a motor vehicle accident wherein he complained of neck and back pain.  An October 2007 VA outpatient treatment record reflects complaints of low back pain and the examiner's suspicion that it was an acute exacerbation of chronic disease but a new disease could not be ruled out post-trauma.

In October 2010, the Veteran underwent a VA examination.  He reported experiencing back pain since about 2002.  He denied any specific injury to the back.  Upon physical examination, the examiner diagnosed diffuse moderate lumbar spondylosis.  The examiner opined that his low back pain is not caused by his right shoulder separation.  His lumbar spondylosis is more likely related to the normal degenerative/aging process.

Upon review of the evidence of record, the Board has determined that service connection is not warranted for back disability.  The Veteran has claimed low back disability due to service, or due to his service-connected right shoulder disability.  As detailed, although the medical evidence of record does reflect that the Veteran sustained a back injury several years prior to entry into service, upon entry his back was clinically evaluated as normal by both a private examiner and in-service trained medical personnel.  Thus, the Veteran did not have a pre-existing back disability at the time he entered service, and there has been no suggestion by a medical provider that he had a pre-existing back disability.  The Veteran has testified to suffering from "off and on" back pain during his 32 plus years of service; however, while service treatment records are replete with complaints and diagnoses related to a variety of maladies, the service treatment records are void of any complaints or diagnoses related to the back.  Likewise, at the time of separation, he voiced no complaints related to the back, checked the 'No' box with regard to any 'recurrent back pain,' his spine was clinically evaluated as normal by trained medical personnel, and he reported that his condition was "excellent."  

In July 1996, March 2000, September 2001, and February 2006, the Veteran filed claims for compensation relating to other maladies, but did not claim compensation for a back disability.  Collectively, this suggests that the Veteran did not have a back disability during service or in the years following service, and at the time he filed such claims he did not believe that he had a back disability due to service.  The first documented objective evidence of a chronic back disability was in August 2006, thus over a decade after separation from service.  He reported that his back had been bothering him for only the prior two years, thus approximately eight years after separation from service.  At the VA examination, he reported that his back problems began in 2002, but this was still approximately six years after separation from service.  The lack of any evidence of back pain or disability between the period of active duty and the initial findings of documented complaints of a back disability weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no medical evidence to support the Veteran's contention that his back disability is due to his service-connected acromioclavicular joint separation of the right shoulder, or to any other service-connected disability.  As detailed, the October 2010 VA examiner opined that his back disability was not due to his right shoulder disability, and that his back disability was likely due to normal degenerative/aging process.  The opinion of the October 2010 VA examiner leads to a finding that the Veteran's back disability is less likely than not related to his service-connected right shoulder disability.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records and an examination of the Veteran.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there are no other opinions with regard to the etiology of his back disability.

The Board has considered the Veteran's contention that a relationship exists between his low back disability, and symptoms experienced during service or to his service-connected right shoulder disability.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his current symptoms, his symptoms in service, and their continuation since service.  However, the Board finds that the reported history of symptoms during service does not establish that chronic back disability existed at the time.  As detailed, despite the Veteran's testimony that he experienced "off and on" back symptoms during service, the contemporaneous service treatment records generated during that time do not reflect any complaints, and he specifically denied any back problems upon separation.  Likewise, an in-service examination conducted for retirement purposes did not reflect a chronic back disability.  As detailed, despite the Veteran's report that his current back disability is due to service, for purposes of undergoing medical treatment he reported a period of onset of approximately eight years after separation from service.  

The Board has weighed the Veteran's statements as to back symptomatology onset with the medical evidence of record, to include the service treatment records and post-service medical evidence and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is not consistent and certainly less convincing than the objective medical evidence of record.  A chronic back disability was not diagnosed during service or at the time of separation from service, and was not diagnosed until over a decade after separation from service.  With regard to the Veteran's assertions that his back disability is due to his right shoulder disability, the Veteran is not competent to provide an opinion of an etiological relationship as he does not have the requisite medical expertise, and he has submitted no medical evidence in support of such assertion.

The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's back disability is causally related to the Veteran's active service or to a service-connected disability.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for back disability is denied.


REMAND

Gastrointestinal disability

Service treatment records reflect that in April 1980, the Veteran sought treatment complaining of frequent stools times five which began in the morning.  He reported a regular eating pattern.  He reported some cramping.  Upon physical and laboratory testing, the final diagnosis was gastroenteritis, questionable etiology, probably viral in origin.

In September 2009, the Veteran filed a claim of service connection for gastroenteritis.  He stated that it began in April 1980, and had continued since that time.

VA treatment records dated in January 2010 reflect initial gastrointestinal complaints.  A March 2010 VA outpatient treatment record reflects a diagnosis of gastroesophageal reflux disease (GERD) and the evaluation indicates that the Veteran had been experiencing reflux symptoms for 6 to 10 years, occurring daily.  

In light of the documented in-service diagnosis of gastroenteritis, the current diagnosis of GERD, and the Veteran's lay statements that he has experienced problems since service, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed gastrointestinal disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

§ 1151 compensation for left foot disability 

A July 12, 2001 VA dermatology outpatient treatment record reflects that the Veteran sought evaluation for follow-up for biopsy of sole of foot read out as junctional nevus with atypical cells; however, early acral melanoma in situ could not be ruled out.  He was referred to plastic surgery for excision of the lesions; the suture was left in place because the lesion had not completely healed.

On July 30, 2001, the Veteran underwent excision of lesion on sole of left foot with split-thickness skin graft.  Such procedure was performed due to a suspicious darkly-pigmented lesion on the sole of his foot which had been there for approximately two years and had been punch biopsied by a dermatologist.  The pathology report came back with some atypical cells and the pathology report could not rule out an in situ acral legtinginous melanoma.  Postoperatively, he did "incredibly well" and postoperative day number 4 it seemed the grant had 100 percent taken and he was allowed to go home.  

A January 2002 VA examination report reflects that due to the July 2001 procedure he had a seven-eighths inch by one and one-sixteenth inch roughly oval scar which was indented an eighth of an inch.  This had a grated pattern like most skin grafts.  The skin graft harvest site was three inches by two and three-fourth inches and slightly darker than the surrounding tissue.  The scar contained no keloid areas, tenderness, or adherence to underlying structures.  The examiner diagnosed pigmented skin lesion, acrolentiginous melanoma could not be ruled out; status post wide excision with split-thickness skin graft with no residual malignancy found; calluses on the plantar surface of the fifth metatarsophalangeal joint and on the plantar surface medially on the great toe of both feet; and, a one-fourth inch in diameter, slightly raised lesion with a white punctuate core on the arch of his foot, consistent with plantar wart.

The Veteran asserts that the biopsy of the foot was not performed correctly and he only had to undergo the July 2001 skin graft due to the incorrect biopsy.  

Initially, the Board notes that while the VA treatment records on file from July 2001 reference the punch biopsy, the actual records documenting the punch biopsy do not appear to be of record.  VA outpatient treatment records from the Memphis VA Medical Center (VAMC) for the period June 1, 2001, to August 31, 2001, should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Thereafter, the Veteran should be afforded a VA examination to assess whether he has an additional disability of the left foot under 38 U.S.C.A. § 1151 due to the biopsy and July 2001 excision of lesion on sole of left foot with split-thickness skin graft.

In light of these matters being remanded, the RO/AMC should request updated VA outpatient treatment records from the Memphis VAMC for the period September 17, 2010, to the present.  See id.

TDIU

In light of the necessity to further develop the claim of service connection and claim of compensation pursuant to § 1151, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined, as a readjudication of the service connection and § 1151 claims may directly impact whether the Veteran is entitled to a TDIU.  The RO should reconsider entitlement to a TDIU after development and reconsideration of the service connection and § 1151 claims.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient treatment records should be obtained from the Memphis VAMC for the period June 1, 2001, to August 31, 2001.  Updated VA outpatient treatment records should be obtained from the Memphis VAMC for the period September 17, 2010, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed gastrointestinal disability.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should state whether the Veteran has a gastrointestinal disability, and opine as to whether any gastrointestinal disability, to include GERD, at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service or is related to such period of service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, the post- service medical evidence, and lay statements of record.

3.  Thereafter, the Veteran should be scheduled for an examination with a VA physician with appropriate expertise for the purpose of determining whether additional disability arose from the punch biopsy and July 2001 excision of lesion on sole of left foot with split-thickness skin graft.  It is imperative that the claims folder be reviewed in conjunction with rendering an opinion.  Any medically indicated special tests should be performed.  

The examiner should offer an opinion as to the following:

a) Whether it is at least as likely as not (a 50 percent probability or greater) that the punch biopsy performed on the left foot resulted in additional disability; and if additional disability did result from the VA surgery and/or treatment, the examiner should offer an opinion as to whether the proximate cause of any such disability or aggravation was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

b) a) Whether it is at least as likely as not (a 50 percent probability or greater) that the July 2001 excision of lesion on sole of left foot with split-thickness skin graft resulted in additional disability; and if additional disability did result from the VA surgery and/or treatment, the examiner should offer an opinion as to whether the proximate cause of any such disability or aggravation was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the examiner determines that the requested opinion(s) cannot be provided without resort to mere speculation, then please discuss why an opinion is not possible.  

4.  Then, readjudicate the issues of entitlement to service connection for gastrointestinal disability; entitlement to compensation pursuant to § 1151 for left foot disability; and, entitlement to a TDIU.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


